Exhibit 10.27

 

March 26, 2004

 

Mr. Theo Killion

50 North Cassingham Road

Bexley, Ohio 43209

 

Dear Theo:

 

I am pleased to offer you employment with Tommy Hilfiger U.S.A., Inc., (the
“Company” or “THUSA”) as Executive Vice President Human Resources. The following
details the terms of our agreement:

 

  •   Your employment with the Company shall begin on March 30, 2004.

 

  •   Your salary will be paid at the rate of $475,000.00 annually in accordance
with the Company’s then current payroll practices and subject to annual
increases not to exceed the average increase of salaried employees for THUSA.

 

  •   Your bonus will be a 75% target based on Board approved financial goals of
Tommy Hilfiger Corporation (“THC”). Your bonus will be capped at 200% of target.

 

  •   You will be granted 100,000 options on March 30, 2004 and 50,000 options
on March 31, 2005. Such options will be granted pursuant to the terms of the THC
2003 Incentive Compensation Plan (the “Plan”). Such options will have an
exercise price equal to the fair market value on the grant date. Vesting for
each grant will be 25%, 25% and 50%, respectively, on each of the first three
anniversaries of the grant date for each grant.

 

  •   On March 30, 2004, you will receive a signing bonus of $175,000.

 

  •   You will be reimbursed for all usual and customary moving and relocation
expenses, including up to 120 days of temporary housing.

 

  •   You will receive all benefits associated with those in a similar executive
capacity as provided by the Company in accordance with their terms as they may
be modified by the Company from time to time.

 

  •   In the event you are terminated without Cause (as defined in the Plan) or
there is a Change in Control (as defined in the Plan) of THC, and if you execute
a release and separation agreement satisfactory to the Company, you will receive
(i) base salary continuation for one (1) year from the date your employment
terminates, payable in substantially equal semi-monthly installments; (ii) your
earned bonus (according to the THC plan and performance); and
(iii) reimbursement for your cost of COBRA coverage (provided you elect COBRA
coverage).



--------------------------------------------------------------------------------

  •   You acknowledge that in the course of your employment by the Company, you
will receive and or be in possession of confidential information of the Company
and its parents, subsidiaries, affiliates and divisions, including, but not
limited to, information relating to their financial affairs, business methods,
strategic plans, marketing plans, product and styling development plans,
pricing, products, vendors, suppliers, manufacturers, computer programs and
software. You agree that you will not, without the prior written consent of the
Company, during the period of your employment or thereafter, disclose or make
use of any such confidential information, except as may be required by law or in
the course of your employment hereunder. You agree that all tangible materials
containing confidential information, whether created by you or others, which
shall come into your custody or possession during your employment, shall be and
are the exclusive property of the Company. Upon termination of your employment
for any reason whatsoever, you shall immediately surrender to the Company all
confidential information and property of the Company in your possession, custody
or control.

 

  •   You agree that during the one (1) year period immediately following the
last day of your employment, you shall not employ or retain (or participate in
or arrange for the employment or retention of) any person who was employed or
retained by the Company or any of its parents, subsidiaries, affiliates and
divisions within the six-month period immediately preceding such employment or
retention.

 

  •   You agree that during the term of your employment with and for one
(1) year after leaving the employ of the Company for any reason, you will not
directly or indirectly, through any person, firm or corporation, alone or as a
member of a partnership or as an officer, director, stockholder, investor,
employee or consultant of or in any other corporation or enterprise or
otherwise, engage or be engaged in, or assist any other person, firm,
corporation or enterprise in engaging or being engaged in, the wholesale
distribution, licensing or outlet retailing of better designer apparel
(consisting of men’s and women’s sportswear, jeanswear and/or children’s wear),
accessories, footwear, fragrance and/or home furnishings in any geographic area
in which THC or any of its subsidiaries, divisions, or affiliates is actively
conducting such business both during your term of employment with the Company
and at the time you engage in such conduct; provided, however, that if the
Company elects to enforce this provision, and you are not receiving separation
pay as described above, the Company shall pay you during the one-year period (in
accordance with the Company’s then current payroll practices) at the rate of
your annual base salary as of the date of your termination. If the Company, at
its sole option, decides not to continue your base salary at any time during the
one-year period and you are not otherwise receiving separation pay as described
above, this non-competition provision shall not thereafter be enforceable.

 

  •   You will be responsible for all federal, state and local taxes
attributable to the compensation and benefits set forth above.

 

You represent that you are not subject to any restriction or limitation which
would prevent you from working for the Company. This agreement between you and
the Company contains all of the material terms and conditions governing your
employment with the Company and shall supersede all prior agreements between you
and the Company. No amendments to this agreement shall be effective unless
agreed to in writing by the Company and you. This Agreement shall be governed by
the laws of the State of New York applicable to agreements made and to be
performed in that state without regard to its conflict of laws provisions. You
understand that your employment will be “at will” and that no employment
contract exists between you and the Company for any specific term of employment
and, either you or the Company can terminate your employment at any time.

 

2



--------------------------------------------------------------------------------

To indicate your acceptance, please sign this letter below and return it to me
by March 31, 2004. If you should have any questions, please do not hesitate to
call me. I look forward to working with you again.

 

Best Regards,

/s/ David F. Dyer

David F. Dyer

 

Accepted and agreed as of March 26, 2004

 

/s/ Theo Killion

Theo Killion

 

3